Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
The Applicants’ response to the office action filed on 24 August 2022 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2022 has been entered.
	
Status of the Application
 	Claims 3, 7-10, 12, 20 and 24-34 are pending and under examination.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Link et al., Holtze et al., Srinivasan et al. and Sista 
Claims 3, 8-10, 12 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Link et al. (WO2007081385) in view of Holtze et al. (WO2008021123), Srinivasan et al. (US20070275415) and Sista 2007 (Doctoral Thesis (March 2007 )“Development of a Digital Microfluidic Lab-on-a-Chip for Automated Immunoassay with Magnetically Responsive Beads” Retrieved from the Florida State University Graduate School Digital Library).
At the time the invention was made, Link et al. teach water in oil emulsions comprising uniform , i.e. monodisperse, droplets (e.g. lines 18-20, pg. 9; lines 30-34, pg. 26; monodisperse droplets as in lines 1-6, pg. 22) comprising enzyme conjugated antibodies (e.g. lines 7-17, pg. 6) in a fluorocarbon oil containing a fluorosurfactant (e.g. lines 18-20, pg. 9; line 15, pg. 26; lines 28-30, pg. 27).
 Furthermore, Link et al. teach surfactants are used to stabilize emulsions and prevent coalescing (e.g. lines 28-34, pg. 27-lines 1-13, pg. 28). Link et al. teach using surfactant to generate mixed droplet populations, wherein droplets remain stable and have no detectable diffusion between droplets for at least 1 month (e.g. lines 12-23, pg. 78).
Link et al. also teach emulsions comprising  combinations of reagents comprising beads and antibodies which do not include target (e.g. reagents included within the kit are uniquely labeled emulsions containing tissues, cells, particles, proteins, antibodies, amino acids, nucloetides, small molecules, substrates, and/or pharmaceuticals as in lines 31-33, pg. 52).
Furthermore, Link et al. teach that the beads can be labeled with fluorescent dyes to facilitate sorting (e.g. lines 27-34, pg. 43). 
Furthermore, Link et al. teach kits comprising emulsions comprising antibody reagents that are stored in vials (e.g. reagents included within the kit are uniquely labeled emulsions containing tissues, cells, particles, proteins, antibodies, amino acids, nucleotides, small molecules, substrates, and/or pharmaceuticals… reagents may be provided in pre-measured
container (e.g., vials or ampoules) as in lines 31-34,pg. 52).
Like Link, Holtze et al. teach fluorosurfactants that stabilize emulsions (e.g. 1st para, Summary of the Invention, pg. 1). In particular, Holtze et al. teach a fluorosurfactant comprising a PEG entity flanked by PFPE blocks (e.g. item 1, pg. 45). Furthermore, Holtze et al. teach the emulsions of their invention are stable without coalescing for at least 2 months at 25°C (e.g. 2nd para, pg. 9).
 Therefore, as both Link et al. and Holtze et al. teach reagents to stabilize droplets for long term storage, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the emulsions  of Link et al. comprising uniform , i.e. monodisperse, droplets  comprising fluorescently-labeled beads and antibody reagents  in a fluorocarbon oil containing a fluorosurfactant that is used to stabilize emulsions and prevent coalescing  to include fluorosurfactant comprising a triblock copolymer which facilitates droplet stabilization for at least two months as taught by Holtze et al. as a skilled artisan would have recognized the simple substitution for one fluorosurfactant as taught by Link et al. for another would yield the predictable result of an emulsion library.
Regarding the limitations: wherein the droplets do not coalesce during storage and further wherein the oil and the surfactant have been selected to prevent the exchanges of contents among the droplets during the storage as recited in claim 3:
These limitations recite intended use of the claimed emulsion library, i.e. capable of storage without coalescing and the oil and the surfactant preventing the exchanges of contents among the droplets during the storage. Therefore, these limitations are interpreted to require the structural characteristic of droplet stability that is capable of performing the intended uses of storage without coalescing spontaneously and of preventing cross-contamination of antibody pairs.
Therefore, the combined teachings of Link et al. and Holtze et al. render obvious an emulsion comprising: a plurality of stable aqueous droplets within an immiscible oil comprising at least one surfactant, wherein each droplet is uniform in size and droplets comprise: one bead comprising an optical label specific for a target, wherein the droplets do not include the target and do not coalesce during storage and further wherein the oil and the surfactant have been selected to prevent the exchanges of contents among the droplets during the storage as required by claim 3.
Regarding the requirement of droplets that comprise: one bead comprising an optical label specific for a target, wherein the bead is linked to a first antibody that binds to the target; and a second enzyme-linked antibody that binds to the target, wherein the droplets do not include the target as recited in claim 3: 
Link et al. teach embodiments of  kits comprising any combination of reagents which do not include target sample (e.g. reagents included within the kit are uniquely labeled emulsions containing tissues, cells, particles, proteins, antibodies, amino acids, nucloetides, small molecules, substrates, and/or pharmaceuticals as in lines 31-33, pg. 52).
Furthermore, at the time the claimed invention was made, Srinivasan et al. teach providing aqueous droplets in an oil carrier fluid comprising surfactant for generating droplets comprising sandwich ELISA assays, wherein the assay droplets result from the merging of  droplets containing bead-conjugated primary antibodies (i.e. capture antibody); droplets comprising target analyte and droplets comprising  enzyme-conjugated secondary antibodies that are detectable (i.e. reporter antibody) (e.g. entire Srinivasan reference and especially para 0013, pg. 2; para 0254,pg. 23; para 0395-0396,pg. 34; para 0398,pg. 35; para 0402, pg. 35; filler fluid comprises surfactant as in para 0411-0412,pg. 36; para 0205- 0227, pg. 19-21). 
 Furthermore, Srinivasan et al. disclose a system including one bead per droplet, wherein the beads are magnetically responsive (e.g. para 0363, pg. 31).
Additionally, Srinivasan et al. teach the reporter antibody binds to a different epitope on the target analyte from the epitope that binds the capture antibody (e.g. para 0223, pg. 20). 
Furthermore, in an embodiment, Srinivasan et al. teach droplets comprising one bead conjugated with one unique reagent which are combined with sample droplets in a multiplexed analysis (e.g. For example, the droplet microactuator may include multiple surfaces(i.e. beads), each comprising a specific antibody. A single sample droplet may be manipulated to come into contact with these antibodies … sequentially, as the droplet is transported across the antibody regions … In another embodiment, the droplet microactuator includes spatially separated beads, each bead …having a unique antibody... Sample droplets and/or bead containing droplets may be manipulated using droplet operations in order to contact a sample droplet with each of the beads as recited in para 0259, pg. 24).
 Like Srinivasan et al., Sista teaches a method comprising discrete droplets comprising a mixture of different antibodies.
It is further noted that Sista teaches providing discrete aqueous droplets comprising both bead-conjugated and enzyme-conjugated antibody reagents, i.e. an anti-insulin antibody coupled with a magnetically responsive bead and an anti-insulin antibody labeled with ALP (i.e. alkaline phosphatase) enzyme and a blocking IgG (e.g. 1st para, section 5.5.3, pg. 77; 1st para, section 5.5.4, pg. 80). 
In a different embodiment, Sista teaches providing discrete droplets comprising magnetic beads labeled with anti-IL-6 antibody, anti-IL-6 antibody labeled with ALP and blocking IgG  prior to adding sample (e.g. 3l reaction mixture prior to adding sample as in 1st para, Methods section, pg. 90). 

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the emulsions of Link and Holtze comprising uniform , i.e. monodisperse, droplets  comprising fluorescently-labeled beads and antibody reagents  in a fluorocarbon oil containing a fluorosurfactant that is used to stabilize emulsions and prevent coalescing, wherein the fluorosurfactant comprises a triblock copolymer which facilitates droplet stabilization for at least two months and  wherein the emulsions are stored in vials  to include  droplets comprising magnetic beads as well as two different antibodies that bind to two different epitopes of the same target antigen as taught by Srinivasan et al. wherein the set of droplets comprise both bead-conjugated and enzyme-conjugated antibody reagents and do not comprise sample as taught by Sista because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of an emulsion library.
Therefore, the combined teachings of Link et al., Holtze et al.,  Srinivasan et al. and Sista render obvious the limitations: An emulsion library comprising: a plurality of stable aqueous droplets within an immiscible oil comprising at least one surfactant, wherein each droplet is uniform in size and most of the droplets comprise: one bead comprising an optical label specific for a target, wherein the bead is linked to a first antibody that binds to the target; and a second enzyme-linked antibody that binds to the target, wherein the droplets do not include the target and do not coalesce during storage and further wherein the oil and the surfactant have been selected to prevent the exchanges of contents among the droplets during the storage as required by claim 3.    
Furthermore, as Holtze et al. teach a fluorosurfactant comprising a PEG entity flanked by PFPE blocks (e.g. item 1, pg. 45), the combined teachings of Link et al., Holtze et al.,  Srinivasan et al. and Sista render obvious claims 8 and 9.
As Link et al. teach droplet stability for at least 1 month (e.g. lines 12-23, pg. 78), the combined teachings of Link et al., Holtze et al.,  Srinivasan et al. and Sista render obvious the limitation: wherein the emulsion library is stable for at least 30 days as recited in claim 10.
As Link et al. teach beads labelled with fluorescent dyes (e.g. lines 27-34, pg. 43), the combined teachings of Link et al., Holtze et al.,  Srinivasan et al. and Sista render obvious the limitation: wherein said label can be detected by fluorescence intensity as recited in claim 12.
	Furthermore, as both Srinivasan et al. and Sista teach magnetic beads, the combined teachings of Link et al., Holtze et al.,  Srinivasan et al. and Sista render obvious claim 24.

Allowable Subject Matter
Claims 7, 20 and 25-34 are free of the prior art. Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims. However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding the Remarks filed 24 August 2022:
Applicants argue: “Claim 3 cannot reasonably said to be obvious because the Office has yet to produce prior art that would be combined by the skilled artisan with a reasonable expectation of success to produce a stable emulsion library with droplets that contain reagents for an ELISA sandwich assay, but that can be, and is, simply stored for a long term without containing the target.”.
These arguments are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 As noted in the current rejections, Link et al. teach  kits are known in the art comprising stable emulsion compositions comprising optically labeled beads  and antibody reagents within monodisperse droplets wherein the emulsions do not coalesce during storage.
Furthermore, Holtze et al. teach emulsions comprising fluorosurfactants comprising a PEG entity flanked by PFPE blocks are known in the art, wherein the emulsions are stable without coalescing for at least 2 months at 25°C (e.g. 2nd para, pg. 9).
Furthermore, the teaching of Srinivasan is relied upon to show that it is known in the art to provide individual assay droplets, each droplet comprising reagents for a sandwich ELISA assay comprising magnetic beads and two different antibody reagents that bind to different epitopes of the same target.
Additionally, in response to applicant's argument regarding teachings of Sista, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As noted in the current rejections, Sista teaches embodiments comprising providing discrete droplets, i.e. 3l volumes,  comprising magnetic beads labeled with anti-IL-6 antibody, anti-IL-6 antibody labeled with ALP and blocking IgG  prior to adding sample (e.g. 3l reaction mixture prior to adding sample as in 1st para, Methods section, pg. 90). 
 Therefore, as Link et al,  Srinivasan and Sista all teach droplets comprising antibody reagents, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the emulsions of Link and Holtze comprising uniform , i.e. monodisperse, droplets  comprising fluorescently-labeled beads and antibody reagents in a stable emulsion  to include  droplets comprising magnetic beads as well as two different antibodies that bind to two different epitopes of the same target antigen as taught by Srinivasan et al. wherein the set of droplets comprise both bead-conjugated and enzyme-conjugated antibody reagents and do not comprise sample as taught by Sista because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of an emulsion library.
Therefore, these teachings are applied in the current rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                     /SAHANA S KAUP/Primary Examiner, Art Unit 1639